Exhibit 10.1

 

THE OBLIGATIONS EVIDENCED BY THIS CONVERTIBLE SUBORDINATED UNSECURED PROMISSORY
NOTE (THIS “NOTE’”) ARE EXPRESSLY SUBORDINATED AS PROVIDED IN THIS NOTE.

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.  THIS NOTE AND THE
COMMON STOCK MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED EXCEPT AS PERMITTED UNDER THE TERMS OF THIS NOTE AND UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.  TO THE EXTENT TRANSFER IS
PERMITTED HEREUNDER, THE ISSUER OF THIS NOTE AND THE COMMON STOCK MAY, IN
CONNECTION WITH ANY PERMITTED TRANSFER, REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

CERTAIN TERMS USED IN THIS NOTE ARE DEFINED IN SECTION 6 OF THIS NOTE.

 

COMPUTER VISION SYSTEMS LABORATORIES, CORP.

 

CONVERTIBLE SUBORDINATED UNSECURED PROMISSORY NOTE

 

$20,000,000

December 12, 2012

 

FOR VALUE RECEIVED, Computer Vision Systems Laboratories, Corp., a Florida
corporation (the “Company”), promises to pay to Richmont Capital Partners V LP,
a Texas limited partnership (“Investor”), in lawful money of the United States
of America, the principal amount of $20,000,000, together with simple interest
on the unpaid principal balance of this Note at a rate equal to four percent
(4.0%) per annum, computed on the basis of the actual number of days elapsed and
a year of 365 days.

 

This Note is issued by the Company pursuant to the terms and conditions of a
Note Purchase Agreement between Investor and the Company, dated effective even
date herewith (the “Purchase Agreement”).

 

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by acceptance of this Note,
agrees:

 

1.                                      Payments.

 

(a)                                 Principal.  The principal of this Note shall
be due and payable on each anniversary of the date hereof (the “Issuance Date”),
beginning with the third anniversary of the Issuance Date and with each such
annual payment being in an amount equal to one-fifteenth (1/15) of the original
principal amount of this Note and with all unpaid and unconverted

 

1

--------------------------------------------------------------------------------


 

principal of this Note due and payable on the tenth (10th) anniversary of the
Issuance Date (the “Maturity Date”).

 

(b)                                 Interest.  Accrued and unpaid interest on
this Note shall be due and payable on each anniversary of the Issuance Date;
provided, however, up through and including the third anniversary of the
Issuance Date, the Company may, in its sole and absolute discretion, elect to
not make any payments of interest in cash hereunder (a “PIK Election”), and
thereafter at any time when the Company is prohibited from making payments of
cash interest hereunder pursuant to any Subordination Agreement (“Mandatory
PIK”), the Company shall not make an interest payment otherwise due in cash
under this Note, but rather in each case such interest payment shall be payable
in kind (herein referred to as “PIK Interest”) and such PIK Interest shall be
automatically (without further action) added to the outstanding principal
balance of this Note and any such amounts so added shall thereafter, for all
purposes, be deemed to be a part of the principal amount of this Note.  For the
avoidance of doubt, the Company shall not be deemed to have defaulted in the
payment of accrued and unpaid interest solely by virtue of making a PIK Election
or complying with a Mandatory PIK in accordance with the preceding sentence. 
All accrued and unpaid interest at the Maturity Date shall be paid in cash.

 

(c)                                  Voluntary Prepayment.  Notwithstanding
anything to the contrary in this Note or in the Purchase Agreement, beginning
three hundred eighty (380) days from the Issuance Date this Note may be prepaid,
in whole or in part, at any time, without premium or penalty.

 

2.                                      Subordination.

 

(a)                                 The Company covenants and agrees, and
Investor covenants and agrees, expressly for the benefit of the holders of
Senior Indebtedness, that the cash payment of the principal of, and interest on,
this Note and any other amounts pursuant to this Note or the Purchase Agreement
are hereby expressly subordinate and junior to the prior payment and
satisfaction in full of all Senior Indebtedness as set forth in this Section 2.

 

(b)                                 Upon any dissolution, winding-up, voluntary
or involuntary liquidation or reorganization of the Company (including any
bankruptcy, insolvency, receivership proceeding, assignment for the benefit of
creditors or other marshalling of assets and liabilities of the Company pursuant
to any debtor relief laws), the Company shall not pay, and Investor shall not be
entitled to receive, any additional amount in respect of the principal of,
interest on or any other amounts payable pursuant to this Note or the Purchase
Agreement unless and until the Senior Indebtedness shall have been paid and
satisfied in full or otherwise completely discharged.

 

(c)                                  Upon any dissolution, winding up, voluntary
or involuntary liquidation or reorganization of the Company, any payment or
distribution of assets of the Company, whether in cash, property or securities,
which Investor would be entitled to receive but for the provisions hereof shall
be paid by the liquidating trustee or agent or other Person making such payment
or distribution, whether a trustee in bankruptcy, a receiver or liquidating
trustee or otherwise, directly to the holders of Senior Indebtedness, or their
representatives, ratably according to the

 

2

--------------------------------------------------------------------------------


 

aggregate amounts remaining unpaid on Senior Indebtedness held or represented by
each, to the extent necessary to pay the Senior Indebtedness in full after
giving effect to any concurrent payment or distribution to the holders of Senior
Indebtedness.  This Section 2(c) defines the relative rights of the holders of
the Senior Indebtedness and Investor.

 

(d)                                 No payment shall be made by the Company with
respect to the principal of, or interest on, this Note if (i) a Senior
Indebtedness Default shall have occurred and shall not have been cured or
waived, (ii) a payment by the Company to or for the benefit of Investor could
reasonably be expected to result, immediately after giving effect thereto, in a
Senior Indebtedness Default, or (iii) full payment of all amounts then due for
principal of, and interest on, Senior Indebtedness shall not then have been made
or duly provided for.  If, notwithstanding the foregoing, the Company shall make
any payment prohibited by the preceding sentence, then, unless and until any
such Senior Indebtedness Default shall have been cured or waived or shall cease
to exist, such payment shall be deemed to be the property of the holders of
Senior Indebtedness and shall be held in trust for the benefit of, and shall be
paid over to, the holders of Senior Indebtedness as their respective interests
may appear, to the extent necessary to pay in full all Senior Indebtedness then
due, after giving effect to any concurrent payment to the holders of such Senior
Indebtedness.  During the existence of one or more of the circumstances
described in (i), (ii), or (iii) above, the Company not making cash payments to
Investor shall not be considered a default or breach of the Company’s
Obligations to Investor, and Investor shall not have any right to institute any
legal proceedings to enforce any payment of principal or interest then due on
this Note or accelerate the Obligations hereunder.

 

(e)                                  Investor agrees to execute and deliver from
time to time after the Issuance Date for the benefit of any lender of the
Company holding Senior Indebtedness any Subordination Agreement requested by
such lender subordinating this Note and all of the Company’s Obligations
hereunder to Senior Indebtedness held by such lender.  In addition, Investor
irrevocably appoints each executive officer of the Company as Investor’s
attorney-in-fact, with full power of substitution, to execute and deliver any
and all Subordination Agreements such attorney-in-fact, in his or her sole
discretion, determines are reasonably necessary in order to subordinate this
Note and all Obligations hereunder to any Senior Indebtedness; provided,
however, Investor shall be given a reasonable opportunity to first execute and
deliver such documents and instruments prior to the execution and delivery by an
executive officer of the Company.  The power of attorney granted pursuant to
this section is coupled with an interest and will be irrevocable until this Note
is paid in full or the Conversion has been effected.

 

3.                                      Events of Default.  Each of the
following shall constitute an “Event of Default” under this Note:

 

(a)                                 Failure to Pay.  Subject to the terms of
Section 2 of this Note, the Company shall fail to pay (i) any principal payment
under this Note on the due date or (ii) any interest payment under this Note on
the date due and, in the case of (i) or (ii), such payment shall not have been
made within fifteen (15) business days of the Company’s receipt of written
notice from or on behalf of Investor of such failure to pay; or

 

3

--------------------------------------------------------------------------------


 

(b)                                 Voluntary Bankruptcy or Insolvency
Proceedings. The Company shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) admit in writing its inability to pay its debts
generally as they mature, (iii) make a general assignment for the benefit of its
or any of its creditors, (iv) be dissolved or liquidated, (v) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(c)                                  Involuntary Bankruptcy or Insolvency
Proceedings. Proceedings for the appointment of a receiver, trustee, liquidator
or custodian of the Company, or of all or a substantial part of the property of
the Company, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company, or the debts of the
Company under any bankruptcy, insolvency or other similar law now or hereafter
in effect shall be commenced and an order for relief entered, and such
proceeding shall not be dismissed or discharged within ninety (90) days of
commencement.

 

4.                                      Rights of Investor upon Default.

 

(a)                                 Upon the occurrence of any Event of Default
(other than an Event of Default described in Sections 3(b) or 3(c)) and at any
time thereafter during the continuance of such Event of Default, Investor may,
by written notice to the Company, declare all outstanding Obligations hereunder
to be immediately due and payable without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding.  Upon the occurrence of any
Event of Default described in Sections 3(b) and 3(c), immediately and without
notice, all outstanding Obligations hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding.  In addition to the foregoing remedies,
upon the occurrence and during the continuance of any Event of Default, Investor
may exercise any other right power or remedy granted to it or permitted to it by
law, either by suit in equity or by action at law, or both.

 

(b)                                 All rights of Investor under this Section 4
are expressly subject to the provisions of Section 2 so that the provisions of
Section 2 shall control and prevail in the event of any conflict with this
Section 4.

 

5.                                      Conversion.

 

(a)                                 Mandatory Conversion.  Within fifteen (15)
days of the date that shares of Common Stock, sufficient to effect the
conversion of the full amount of this Note (including any and all accrued
interest thereon, whether previously converted to principal as PIK Interest or
otherwise), become available for issuance by the Company in compliance with all
applicable

 

4

--------------------------------------------------------------------------------


 

laws (as determined by the Company in its sole and reasonable discretion), the
full amount of this Note (including any and all accrued interest thereon,
whether previously converted to principal as PIK Interest or otherwise) shall be
converted into shares of Common Stock at the Conversion Price (the
“Conversion”); provided, however, that this Note (including any and all accrued
interest thereon, whether previously converted to principal as PIK Interest or
otherwise) shall not under any circumstance (other than as contemplated in
Section 5(c)) be convertible into more than 64,000,000 shares of Common Stock
(the “Maximum Conversion Stock Amount”).

 

(b)                                 Fractional Shares; Effect of Conversion. 
Fractional shares of Common Stock may be issued upon conversion of this Note. 
Upon conversion of the entire unpaid principal of this Note and all accrued and
unpaid interest not converted into principal as PIK Interest, the Company shall
be forever released from all its obligations and liabilities under this Note and
this Note shall be deemed of no further force or effect, whether or not the
original of this Note has been delivered to the Company for cancellation. 
Investor understands that any interest payments through the third anniversary of
the Issuance Date may be paid, at the Company’s option, through PIK Interest.

 

(c)                                  Adjustments.  The shares of Common Stock
issuable upon the Conversion and the Conversion Price will be proportionally
adjusted in the event of any stock dividend, stock split, or reverse stock split
(share combination) with respect to the outstanding Common Stock declared after
the date hereof and prior to the Conversion.

 

6.                                      Definitions. As used in this Note, the
following capitalized terms have the following meanings:

 

(a)                                 The term “Conversion Price” means $0.33 per
share of Common Stock; provided, however, that the foregoing shall be subject to
adjustment as may be necessary to accommodate the limits imposed by the Maximum
Conversion Stock Amount.

 

(b)                                 The term “Event of Default” has the meaning
given in Section 3 hereof.

 

(c)                                  The term “Obligations” shall mean and
include all indebtedness, loans, advances, debts, liabilities and obligations,
howsoever arising, owed by the Company to Investor of every kind and
description, now existing or hereafter arising, under or pursuant to the terms
of this Note or the Purchase Agreement, including all principal, interest, fees,
charges, expenses, attorneys’ fees and costs and accountants’ fees and costs
chargeable to and payable by the Company hereunder and thereunder, in each case,
whether direct or indirect, absolute or contingent, due or to become due, and
whether or not arising after the commencement of a proceeding under Title 11 of
the United States Code (11 U. S. C. Section 101 et seq.), as amended from time
to time (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding.

 

(d)                                 The term “Person” shall mean and include an
individual, a partnership, a corporation (including a business trust), a joint
stock company, a limited liability company, an unincorporated association, a
joint venture, or other entity or a governmental authority.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The term “Senior Indebtedness” means any
and all obligations (including, but not limited to, principal, interest and
fees) of the Company or any of its direct or indirect parent entities or
subsidiaries, whether outstanding on the date hereof or hereafter created or
incurred, on or relating to (i) any indebtedness for money borrowed or evidenced
by bonds, notes, debentures or similar instruments, or indebtedness for money
borrowed under any loan agreements, credit agreements, applications for or
agreements of reimbursement of advances under letters of credit, open account,
or overdraft, (ii) obligations arising under hedging agreements or in connection
with bank products, (iii) indebtedness arising under a guaranty by the Company
of indebtedness of others of the type referred to in the immediately preceding
clause (i) or (ii), (iv) all deferrals, renewals, extensions, modifications,
increases and refinancings of any such indebtedness, and (v) any deferred
purchase price (whether represented by a promissory note, earn-out, contractual
obligation or otherwise) hereafter payable by the Company or any direct or
indirect subsidiary of the Company in consideration, in whole or in part, to (A)
one or more of the equity owners of a Person the equity of which is being
acquired, in whole or in part, by the Company or any direct or indirect
subsidiary of the Company and/or (B) any Person the assets of which are being
acquired by the Company or any direct or indirect subsidiary of the Company.

 

(f)                                   The term “Senior Indebtedness Default”
means the occurrence of a default or any event of default (or any event which,
with the giving of notice or passage of time or both, would be a default or an
event of default) with respect to any Senior Indebtedness, as default and/or
event of default are defined therein or any instrument under which the same is
outstanding.

 

(g)                                  The term “Subordination Agreement” means a
subordination agreement, inter-creditor agreement, or other agreement that a
holder of Senior Indebtedness requires Investor to execute with respect to the
payment of the Obligations.

 

7.                                      Representations and Warranties of the
Investor.  Investor hereby represents and warrants to, and agrees with, the
Company that:

 

(a)                                 Further Limitations on Disposition.  Without
in any way limiting the representations of Investor set forth in the Purchase
Agreement, Investor further agrees not to make any disposition of all or any
portion of this Note or the Common Stock issuable upon conversion of this Note
unless and until:

 

(i)                                     there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with such registration statement; or

 

(ii)                                  Investor shall have notified the Company
of the proposed disposition and shall have furnished the Company with a
statement of the circumstances surrounding the proposed disposition, and, if
reasonably requested by the Company, Investor shall furnish the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition shall not require registration of such securities under the
Securities Act.  It

 

6

--------------------------------------------------------------------------------


 

is agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in extraordinary circumstances.

 

The transferee shall, prior to giving effect to such transfer, agree in writing
to be subject to the terms of this Section to the same extent as if the
transferee were the original Investor.

 

(b)                                 Legends.  It is understood that the
instruments evidencing the underlying securities shall bear a legend
substantially similar to the legend set forth below (in addition to any legend
required under applicable federal or state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY,
NOR MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES FEDERAL OR
STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
INVESTOR’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSIGNMENT.”

 

(c)                                  The legend set forth in Section 7(b) above
shall be removed by the Company from any instruments evidencing the underlying
securities upon delivery to the Company of an opinion by counsel, reasonably
satisfactory to the Company, that a registration statement under the Securities
Act is at that time in effect with respect to the legended security or that such
security can be freely transferred in a public sale without such a registration
statement being in effect and that such transfer shall not jeopardize the
exemption or exemptions from registration pursuant to which the Company issued
the underlying securities.  It is understood that the Company may issue stop
transfer instructions to the Company’s transfer agent in connection with the
restrictions set forth in any applicable legend.

 

8.                                      Miscellaneous.

 

(a)                                 Successors and Assigns; No Transfer of this
Note Without the Company’s Prior Express Written Consent.

 

(i)                                     Subject to the restrictions on transfer
described in this Note, the rights and obligations of the Company and Investor
shall be binding upon and benefit the successors, assigns, legatees, heirs,
administrators and transferees of the parties.

 

(ii)                                  With respect to any offer, sale or other
disposition of this Note or securities into which this Note may be converted,
Investor will give written notice to the

 

7

--------------------------------------------------------------------------------


 

Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor whether Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company.  If a determination has
been made pursuant to this Section 8(a) that the opinion of counsel for
Investor, or other evidence, is not reasonably satisfactory to the Company, the
Company shall so notify Investor promptly after such determination has been
made.  The Note thus transferred and each certificate representing the
securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the Act,
unless in the opinion of counsel for the Company such legend is not required in
order to ensure compliance with the Act.  The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. 
Subject to the foregoing, transfers of this Note shall be registered upon
registration books maintained for such purpose by or on behalf of the Company as
provided in the Purchase Agreement.  Prior to presentation of this Note for
registration of transfer, the Company shall treat the registered holder hereof
as the owner and holder of this Note for the purpose of receiving all payments
of principal and interest hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Company shall not be affected by
notice to the contrary.

 

(b)                                 Waiver and Amendment.  Any provision of this
Note may be amended, waived or modified only upon the written consent of the
Company and Investor.

 

(c)                                  Notices.  All notices, requests, demands,
consents, instructions or other communications required or permitted hereunder
shall be in writing and faxed, mailed or delivered to the Company and Investor
at the respective address of each pursuant to the Purchase Agreement.  All such
notices and other communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one business day after being deposited with Federal Express or UPS for overnight
delivery or (v) four days after being deposited in the U.S. mail, first class,
with postage prepaid.

 

(d)                                 Payment.  Unless converted into Common Stock
pursuant to the terms of this Note, payment of the outstanding principal of this
Note shall be made in lawful tender of the United States.  Unless paid by PIK
Interest pursuant to the terms of this Note or converted into Common Stock
pursuant to the terms of this Note, payment of interest hereunder shall be made
in lawful tender of the United States.

 

(e)                                  Usury.  In the event any interest is paid
or payable on this Note and is deemed to be in excess of the then legal maximum
rate, then that portion of the interest payment representing an amount in excess
of the then legal maximum rate shall automatically be deemed a payment of
principal and applied against the outstanding principal of this Note.

 

8

--------------------------------------------------------------------------------


 

(f)                                   Expenses; Waivers.  Subject to Section 2
hereof, if an Event of Default occurs under this Note, such Event of Default is
not cured and continues and an action is instituted by or on behalf of Investor
to collect this Note, then the Company promises to pay all reasonable and
necessary costs and expenses, including reasonable attorneys’ fees and costs,
incurred by Investor in connection with such action.  The Company hereby waives
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor and all other notices or demands relative to this Note.

 

(g)                                  Governing Law.  This Note and all actions
arising out of or in connection with this Note shall be governed by and
construed in accordance with the laws of the state of Texas, without regard to
the conflicts of law provisions of the state of Texas.

 

(h)                                 Waiver of Jury Trial; Judicial Reference. 
By acceptance of this Note, Investor hereby waives, and the Company hereby
waives, all rights to a jury trial of any claim or cause of action based upon or
arising out of this Note.

 

(This space intentionally blank.  Signature Page Follows.)

 

9

--------------------------------------------------------------------------------


 

The Company has caused this Note to be issued as of the date first written
above.

 

 

COMPUTER VISION SYSTEMS LABORATORIES, CORP., a Florida corporation

 

 

 

 

 

 

 

By:

John P. Rochon

 

 

John P. Rochon, President

 

Signature Page

 

--------------------------------------------------------------------------------

 